Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: among claims 1-17, there are plural issues of lacking antecedent basis and/or being unclear.  See below suggestions for resolving these issues.

1.  An electric rotating machine comprising: 
a rotor; and 
a stator configured to be arranged via an air gap with respect to the outer circumference of the rotor; 
the rotor being configured to have a rotor winding, and a pole core body that is constituted by combining a first pole with a second pole and wherein the rotor winding is arranged in an internal space formed by the first pole and the second pole; 
the first pole being configured to have a plurality of first claw-shaped magnetic pole pieces (written in plural form) arranged with a space in a rotation direction of the rotor; 
the second pole being configured to have a plurality of second claw-shaped magnetic pole pieces (written in plural form) arranged with a space in the rotation direction of the rotor; 
the first claw-shaped magnetic pole piece (“the first claw-shaped magnetic pole piece” lacks antecedent basis because it written in singular form, instead of plural form; thus, the phrase should be changed to “the first claw-shaped magnetic pole  pieces”) and the second claw-shaped magnetic pole  pieces being configured to be furnished with magnets in some of inter-magnetic poles (written in plural form), the inter-magnetic poles (change to plural form for proper antecedent basis) being formed between the first and second claw-shaped magnetic pole pieces; and 
the first pole and the second pole being configured to be combined so that the first claw-shaped magnetic pole pieces and the second claw-shaped magnetic pole pieces respectively are alternately engaged; 
the electric rotating machine including: 
pieces to reduce the distance between the first claw-shaped magnetic pole pieces and the second claw-shaped magnetic pole pieces; 
second magnetic flux adjusters configured to be provided on both side surfaces in the rotation direction of the second claw-shaped magnetic pole pieces to reduce the distance between the claw-shaped magnetic pole pieces and the second claw-shaped magnetic pole pieces; 
a pair of first chamfers configured to be provided on both end sides in the rotation direction on the stator side surface of the first claw-shaped magnetic pole pieces; and 
a pair of second chamfers configured to be provided on both end sides in the rotation direction on the stator side surface of the second claw-shaped magnetic pole pieces; 
wherein being adjacent to the inter-magnetic pole where the permanent magnet is inserted, are configured to be different from shapes of the first chamfer and the second chamfer, being are adjacent to an inter-magnetic pole where the permanent magnet is not inserted; and/or 
being adjacent to the inter-magnetic pole where the permanent magnet is inserted, are configured to be different from shapes of the first magnetic flux adjuster and the second magnetic flux adjuster, being adjacent to the inter-magnetic pole where the permanent magnet is not inserted.

2. The electric rotating machine according to claim 1, wherein being adjacent to the inter-magnetic pole where the permanent magnet is inserted, are configured to be wider than being adjacent to the inter-magnetic pole where the permanent magnet is not inserted.

3. The electric rotating machine according to claim 2, wherein the rotation direction widths of the first chamfer and the second chamfer, being adjacent to the inter-magnetic pole of a radial width of the magnetic flux output surface of the permanent magnet.

4. The electric rotating machine according to claim 3, wherein the rotation direction widths of the first chamfer and the second chamfer, being adjacent to the inter-magnetic pole where the permanent magnet is not inserted, are configured to be narrower than half of the radial width of the magnetic flux output surface of the permanent magnet.

5. The electric rotating machine according to claim 1, wherein the rotation direction widths of the first magnetic flux adjuster and the second magnetic flux adjuster, being adjacent to the inter-magnetic pole where the permanent magnet is inserted, are configured to be wider than the rotation direction widths of the first magnetic flux adjuster and the second magnetic flux adjuster, being adjacent to the inter- magnetic pole where the permanent magnet is not inserted.

6. The electric rotating machine according to claim 2, wherein the rotation direction widths of the first magnetic flux adjuster and the second magnetic flux adjuster, being adjacent to the inter-magnetic pole where the permanent magnet is inserted, are configured to be wider than the rotation direction widths of the first magnetic flux adjuster and the second magnetic flux adjuster, being adjacent to the inter-magnetic pole where the permanent magnet is not inserted.

7. The electric rotating machine according to claim 3, wherein the rotation direction widths of the first magnetic flux adjuster and the second magnetic flux adjuster, being adjacent to the inter-magnetic pole where the permanent magnet is inserted, are configured to be wider than the rotation direction widths of the first magnetic flux adjuster and the second magnetic flux adjuster, being adjacent to the inter-magnetic pole where the permanent magnet is not inserted.

8. The electric rotating machine according to claim 4, wherein the rotation direction widths of the first magnetic flux adjuster and the second magnetic flux adjuster, being adjacent being adjacent to the inter-magnetic pole where the permanent magnet is not inserted.

9. The electric rotating machine according to claim 1, wherein the radial width of the first magnetic flux adjuster and the second magnetic flux adjuster, being adjacent to the inter-magnetic pole where the permanent magnet is inserted, is configured to be wider than half of a radial width of the magnetic flux output surface of the permanent magnet.

10. The electric rotating machine according to claim 2, wherein the radial width of the first magnetic flux adjuster and the second magnetic flux adjuster, being adjacent to the inter-magnetic pole where the permanent magnet is inserted, is configured to be wider than half of the radial width of the magnetic flux output surface of the permanent magnet.

11. The electric rotating machine according to claim 3, wherein the radial width of the first magnetic flux adjuster and the second magnetic flux adjuster, being adjacent to the inter-magnetic pole where the permanent magnet is inserted, is configured to be wider than half of the radial width of the magnetic flux output surface of the permanent magnet.

12. The electric rotating machine according to claim 4, wherein the radial width of the first magnetic flux adjuster and the second magnetic flux adjuster, being adjacent to the inter-magnetic pole where the permanent magnet is inserted, is configured to be wider than half of the radial width of the magnetic flux output surface of the permanent magnet.

13. The electric rotating machine according to claim 5, wherein the radial width of the first magnetic flux adjuster and the second magnetic flux adjuster, being adjacent to the inter-magnetic pole where the permanent magnet is inserted, is configured to be wider than half of the radial width of the magnetic flux output surface of the permanent magnet.

a number of the inter-magnetic poles where the permanent magnet is inserted is configured to be 

17. The electric rotating machine according to claim 1, wherein the inter-magnetic pole where the permanent magnet is inserted and the inter-magnetic pole where the permanent magnet is not inserted, are configured to be alternately arranged in the rotation direction.

Claims 14-15 are improper because claims 14-15 improperly broaden the limitations of the independent claim 1.  Claim 1 set forth the limitations of the claimed machine including (emphasis added):
“first magnetic flux adjusters configured to be provided on both side surfaces in the rotation direction of the first claw- shaped magnetic pole piece to reduce the distance between the first claw-shaped magnetic pole piece and the second claw-shaped magnetic pole piece; second magnetic flux adjusters configured to be provided on both side surfaces in the rotation direction of the second claw-shaped magnetic pole piece to reduce the distance between the claw-shaped magnetic pole piece and the second claw-shaped magnetic pole piece; a pair of first chamfers configured to be provided on both end sides in the rotation direction on the stator side surface of the first claw-shaped magnetic pole piece; and a pair of second chamfers configured to be provided on both end sides in the rotation direction on the stator side surface of the second claw-shaped magnetic pole piece; wherein the shapes of the first chamfer and the second chamfer, which are adjacent to the inter-magnetic pole where the permanent magnet is inserted, are configured to be different from those of the first chamfer and the second chamfer, which are adjacent to an inter-magnetic pole where the permanent magnet is not inserted; and/or the shapes of the first magnetic flux adjuster and the second magnetic flux adjuster, which are adjacent to the inter- magnetic pole where the permanent magnet is inserted, are configured to be different from those of the first magnetic flux adjuster and the second magnetic flux adjuster, which are adjacent to the inter-magnetic pole where the permanent magnet is not inserted.”
	Thus, from the recitation in claim 1, the claimed machine is set forth to have first and second magnetic flux adjusters and first chamfers and second chamfers.  Dependent claims are required to further limit the limitations of the independent claim.  On the contrary, claims 14-15 not to be adjacent to the inter-magnetic pole” (as in claim 14) and “the first chamfer and the second chamfer are configured not to be adjacent to the inter-magnetic pole” (as in claim 15).

	Thus, the Applicant is strongly advised to cancel claims 14-15 in order to put the application in favorable condition for allowability.

	No new issues and/or new claim(s) be added because the prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

Allowable Subject Matter

	Claims 1-13 and 16-17 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in claim 1 and dependent claims, the primary reason for the allowance is the following inventive features of the electric rotating machine including:  
first magnetic flux adjusters [24a, 24b] configured to be provided on both side surfaces in the rotation direction of the first claw- shaped magnetic pole piece to reduce the distance between the first claw-shaped magnetic pole piece and the second claw-shaped magnetic pole piece; 
second magnetic flux adjusters [25a, 25b] configured to be provided on both side surfaces in the rotation direction of the second claw-shaped magnetic pole piece to reduce the distance between the claw-shaped magnetic pole piece and the second claw-shaped magnetic pole piece; 
a pair of first chamfers [26a, 26b] configured to be provided on both end sides in the rotation direction on the stator side surface of the first claw-shaped magnetic pole piece; and 
a pair of second chamfers [27a, 27b] configured to be provided on both end sides in the rotation direction on the stator side surface of the second claw-shaped magnetic pole piece;
wherein the shapes of the first chamfer [26a] and the second chamfer [27a], which are adjacent to the inter-magnetic pole [22a] where the permanent magnet [23] is inserted, are configured to be different from those of the first chamfer [26b] and the second chamfer [27b], which are adjacent to an inter-magnetic pole [22b] where the permanent magnet is not inserted; and/or 
the shapes of the first magnetic flux adjuster [24a] and the second magnetic flux adjuster [25a], which are adjacent to the inter-38 / 43magnetic pole [22a] where the permanent magnet [23] is inserted, are configured to be different from those of the first magnetic flux adjuster [24b] and the second magnetic flux adjuster [25b], which are adjacent to the inter-magnetic pole [22b] where the permanent magnet is not inserted.
	
The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

NO new issues and/or new claim(s) be added because the prosecution on the merits is CLOSED in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834